Citation Nr: 1728234	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a separate disability rating since January 30, 2009, for neurologic residuals of a fracture of the fourth finger of the right hand.

2.  Whether consideration pursuant to 38 C.F.R. § 3.321 (b)(1) for residuals of a fracture of the fourth finger of the right hand, since January 30, 2009, is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1954 to April 1955 and in the United States Navy from July 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in October 2015.  This matter was originally on appeal before the Board from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the Veteran's VA Form 9, received in October 2008, the Veteran requested a Board hearing at the RO.  In December 2008, the Veteran withdrew his request for a Board hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).  

This matter was last before the Board in September 2016, at which time the Board granted a 20 percent disability rating, effective January 30, 2009, for orthopedic residuals of a fracture of the fourth finger of the right hand and additional function impairment of the right hand on a schedular basis.  A January 2015 Board decision considered the period prior to January 30, 2009, and as such, that period is not before the Board.

In September 2016, the Board remanded these matters to the RO for further development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period from January 30, 2009 forward, the Veteran's residuals of a fracture of the fourth finger of the right hand have not manifested neurologic symptoms.

2.  The established schedular criteria for evaluating the Veteran's residuals of a fracture of the fourth finger of the right hand fully contemplate his symptoms of pain, arthritis in all the joints of his hand, limitation of motion in all joints of his fingers, and limitation of motion of the thumb with a gap more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

3.  The Veteran's reports of difficulty in performing his job as a crabber due to the symptoms of his residuals of a fracture of the fourth finger do not result in marked interference with employment or frequent periods of hospitalization; nor do they present a disability picture similar in nature or severity to marked interference with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a compensable rating for neurologic residuals of a fracture of the fourth finger of the right hand have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2016).

2.  The criteria for an extraschedular evaluation for residuals of a fracture of the fourth finger of the right hand have not been met or approximated.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Diagnostic Codes 5003, 5228-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

As these claims are for an increased disability rating, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Board has obtained service treatment records and post-service treatment records and associated them with the claims file.   During the appeal period the Veteran was afforded VA examinations in January 2009, June 2015, and October 2016.  A VA addendum opinion to an October 2016 VA peripheral nerve examination was obtained in April 2017.  The examiners conducted the examination and provided sufficient information regarding the Veteran's claimed conditions such that the Board can render an informed determination, and as such, the Board finds these examinations is adequate for rating purposes.

Increased Ratings Laws and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Entitlement to a Separate Disability Rating for Neurologic Residuals

In the September 2016 remand, the Board noted that in January 2009, a VA examiner noted pain in the right hand that radiated to the wrist.  As such, the Board remanded for a VA examination to determine whether the Veteran has neurologic impairment from residuals of his service-connected fracture of the fourth finger of the right hand.

After careful review of the evidence, the Board has concluded that the Veteran is not entitled to a separate disability rating for neurologic residuals of a fracture of the fourth finger of the right hand.

The Veteran was afforded a VA peripheral nerves examination in October 2016.  It was noted that the Veteran "is not aware of any nerve problems with his hands" and that he was "here to find out if he has any problems."  No symptoms attributable to any peripheral nerve conditions were noted.  The examiner noted that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition with the rationale that the "Veteran is without a diagnosed peripheral nerve condition of his right hand as a result of his 4th ring finger right hand fracture."

An addendum to the October 2016 VA peripheral nerves examination was obtained in April 2017.  It was noted that the Veteran underwent electromyogram (EMG) testing in March 2017 and that such testing revealed bilateral carpal tunnel syndrome and left proximal median neuropathy.  The examiner opined that these were less likely as not incurred in or caused by the claimed in-service injury and noted that the Veteran has been working as a crabber for many years and that repetitive use of his hands has resulted in his carpal tunnel syndrome.  Additionally, the examiner stated that, given the, non service-connected, trauma history to the Veteran's left hand, the loss of ulnar sensory/transcarpal is more likely chronic than acute.  The examiner then noted that there is no residual nerve damage from the right ring finger fracture.  The examiner further noted that the Veteran has decreased right hand grip and muscle wasting between the thumb and index finger as a result of his chronic carpal tunnel syndrome.

The Board notes that neither the Veteran nor his representative have asserted any facts nor provided any evidence that the Veteran is entitled to a separate disability rating for neurologic residuals of a fracture of the fourth finger of the right hand.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See, Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent evidence concerning the nature and extent of the residuals of the Veteran's fracture of the fourth finger of the right hand has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated, including whether any neurologic conditions have resulted from his fracture of the fourth finger of the right hand.  As such, the Board finds these records to be highly probative.  The Board further finds that the weight of the evidence is against assigning a compensable rating for neurologic residuals of a fracture of the fourth finger of the right hand.

Extraschedular Rating Law and Analysis

In the September 2016 remand, the Board granted a 20 percent rating for residuals of a fracture of the fourth finger of the right hand under Diagnostic Codes 5003 and 5228-5230.  The Board notes that this is the schedular maximum rating.  

The Veteran was afforded a VA hand and finger conditions examination in October 2016.  It was noted that the Veteran continues to have increased pain in his right hand with use and that after hours of crabbing, his fingers will swell.  The Veteran takes ibuprofen for the pain, which provides relief after an hour.  Upon examination of the right hand, range of motion was noted as abnormal.  A gap of 26 centimeters between the pad of the thumb and the fingers was noted.  A gap between the finger and the proximal crease of the hand on maximal finger flexion was noted for the index finger (7 centimeters) as well as the long finger (8 centimeters).  It was noted that the abnormal range of motion contributes to a functional loss in that the Veteran has difficulty with gripping objects.  It was further noted that finger flexion, opposition with thumb, exhibited pain on the range of motion examination, causing a functional loss.  Tenderness upon palpation of the finger joints was noted.  Upon examination of the left hand, range of motion was noted as abnormal.  A gap of 8.5 centimeters between the pad of the thumb and the fingers was noted.  A gap between the finger and the proximal crease of the hand on maximal finger flexion was noted for the index finger (4 centimeters) as well as the long finger (4.5 centimeters).  It was noted that the abnormal range of motion contributes to a functional loss in that the Veteran has difficulty with gripping objects.  It was further noted that finger flexion, opposition with thumb, exhibited pain on the range of motion examination, causing a functional loss.  Tenderness upon palpation of the finger joints was noted.  For both hands, it was noted that the Veteran was unable to perform repetitive use testing with at least repetitions due to stiffness of joints.  For the Veteran's right hand, it was noted that pain significantly limits functional ability with flare-ups.  Additionally, the Veteran has difficulty lifting heavy objects with his right hand.  No muscle atrophy was noted, but for both hands, the Veteran's grip strength was noted as showing active movement against some resistance, with the Veteran's service-connected fracture of the fourth finger of the right hand noted as the cause.  It was further noted that imaging studies of both hands show degenerative or traumatic arthritis.  The examiner noted that the Veteran's diagnosis impacts his ability to perform his job crabbing due to difficulty lifting.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See, Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See, Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected for residuals of a fracture of the fourth finger of the right hand is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's for residuals of a fracture of the fourth finger of the right hand with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has arthritis in all the joints of his right hand, limitation of motion in all joints of his fingers, and limitation of motion of the thumb with a gap more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  It has not been productive of ankylosis of any digits of the right hand or amputation of any digits of the right hand.  The assigned rating contemplates these problems.  

Even if the Board could find that step one of Thun was satisfied and that the functional impairment and aforementioned symptoms were not contemplated by the rating criteria, extraschedular referral would still not be warranted because the record contains no indication that residuals of a fracture of the fourth finger of the right hand results in frequent hospitalization or has a marked interference with his employment.  The Board notes that the record does indicate that the Veteran has experienced some difficulty with job as a crabber.  The Veteran reported to the 2009 VA examiner that the pain in his right hand causes him to have rope slippage and interferes with grasping activities which reduces his productivity, which in turn reduces his income.  It was further noted that his right hand is also weaker and that he has a problem with holding things in his right hand.  The Veteran reported to the March 2015 VA examiner that he always has pain in the fourth metacarpal of the right hand with flare-ups of increased pain, four to five times per month, usually after he runs his crab pots, and that he cannot close his right hand tight, and is limited in what he can grasp.  The Veteran reported to the October 2016 VA examiner that he continues to have increased pain in his right hand with use and that after hours of crabbing, his fingers will swell.  It was noted that the abnormal range of motion contributes to a functional loss in that the Veteran has difficulty with gripping objects.  It was further noted that finger flexion, opposition with thumb, exhibited pain on the range of motion examination, causes a functional loss.  The examiner noted that the Veteran has difficulty lifting heavy objects with his right hand.  No muscle atrophy was noted, but for both hands, the Veteran's grip strength was noted as showing active movement against some resistance, with the Veteran's service-connected fracture of the fourth finger of the right hand noted as the cause.  It was further noted that imaging studies of both hands show degenerative or traumatic arthritis.  The examiner noted that the Veteran's diagnosis impacts his ability to perform his job crabbing due to difficulty lifting.  However, the Board finds that although the Veteran's symptoms do make performing his job more difficult, they have not resulted in marked interference with his employment as a crabber.  Additionally, the Board finds that the Veteran's symptoms do not result in difficulties of similar severity.  Thus, the Board finds that the second Thun element is not met, and referral for consideration of an extraschedular evaluation is not warranted.

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has only been granted service connection for residuals of a fracture of the fourth finger of the right hand and thus cannot be looked at in combination other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's residuals of a fracture of the fourth finger of the right hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5228-5230.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted. 

ORDER

Entitlement to a separate disability rating since January 30, 2009, for neurologic residuals of a fracture of the fourth finger of the right hand is denied.

Consideration pursuant to 38 C.F.R. § 3.321 (b)(1) for residuals of a fracture of the fourth finger of the right hand, since January 30, 2009, is not warranted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


